DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Applicant(s) Response to Official Action
The response filed on November 24, 2021 has been entered and made of record. Claims 1, 7, 12, 14, 16 and 17 have been amended. Claim 4 has been cancelled. Claims 1 – 3 and 5 - 9 are currently pending in the application. 

 Response to Arguments
Applicant’s amendments to the claims and arguments are in response to the Non-Final Office Action mailed August 27, 2021.
Applicant’s amendments and arguments see pages 7 - 9 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are not persuasive. Examiner’s response to the presented arguments follows below:
Applicant argues on page 8 with respect to claims 1 that “As such, in Smoot, the cameras 20 and 24 acquire images of the same target area” (Emphasis added by Applicant). The claim 1 the target area”. Therefore, both cameras merely require “acquiring images of the same target area”. However, the amended claims further recite “control the second acquisition camera to acquire the structured light image”. As described in the specification in Par. [0061], the IR camera may recognize a foreground target area in the RGB image, and an IR structured light image is acquired in a cropping mode. Similarly, Smoot teaches in Col. 5:16-18, the resulting IR camera image (i.e. acquired light image) may be used to "key out" the background. Smoot further teaches the acquired light image has the foreground target area under projection of the light projector in Col. 4:35-40, FIG. 3 the IR video signal 42 (i.e. light image) has a high contrast image with the second object 14 appearing very bright (because it is illuminated with IR light (i.e. light projector)), and the first object 12 appearing very dark (i.e. foreground target area) (because there is very little IR energy illuminating first object 12). Although Smoot does not specifically teach that the light is a structured light, GOLDENTOUCH is relied upon for teaching that element. It would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a structured light projector as the light source as taught by GOLDENTOUCH in the invention of Smoot in order to allow the vision systems to calculate the depth and surface information of the objects (i.e. foreground) at the target (See GOLDENTOUCH, Par. [0037]).
Therefore, Smoot in view of GOLDENTOUCH teaches the amended limitations as claimed. 


Claim Objections
In Claim 14, it recites the limitation “under projection of the structured light projector in a copping mode”. The Examiner has interpreted “under projection of the structured light projector in a copping mode” to mean “under projection of the structured light projector in a cropping mode”, as there appears to be is a typographical error. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 6 - 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smoot (US 5,940,139 A), referred to as Smoot hereinafter, in view of GOLDENTOUCH et al., (US 2017/0070726 A1) referred to as GOLDENTOUCH hereinafter.
Regarding Claim 1, Smoot teaches a system for obtaining a target image (Fig. 1, Col 2:49, A novel camera system observes the scene), comprising: 
a floodlight illumination source (Fig. 1, Col. 4:3-4, the first wavelength spectrum light source 16 is a visible light source (i.e. floodlight)) configured to provide illumination of a first wavelength for a target area (Col. 4:1-2, one or more first wavelength spectrum light sources 16 illuminate the first and second objects 12, 14, Col. 4:33-35, FIG. 2 illustrates a video signal 40 generated by visible light camera 20 showing all areas (i.e. target area) illuminated with visible light);  
a first acquisition camera (Col. 4:21-23, a visible light (e.g., first wavelength spectrum) camera 20, having an infrared light blocking filter 22) configured to acquire a target floodlight image of the first wavelength of the target area (Col. 3:11-12, The visible light camera images the scene (i.e. target floodlight image) substantially the way that a human observer would in natural light);  
a light configured to project a light image of a second wavelength to the target area (Col. 4:6-11, one or more second wavelength spectrum light sources 18 illuminate only the second object 14.  The second wavelength spectrum is preferably any spectrum having a different wavelength spectrum from the first wavelength spectrum and is infrared light);  
a second acquisition camera (Col. 4:23-25, an infrared light (e.g., second wavelength spectrum) camera 24, having a visible light blocking filter 26) configured to acquire the light image of the target area (Col. 3:13-16, The infrared light camera images the scene with a bright image of a second object illuminated by infrared light and a very dark image of the first object not illuminated by infrared light); and 
a processor connected to the floodlight illumination source, the first acquisition camera, the light, and the second acquisition camera (Fig. 1, Col. 4:59, a video gate circuit 32 (i.e. processor)), and configured to: 
control the first acquisition camera to acquire the target floodlight image (Col. 3:11-12, the visible light camera images the scene (i.e. target floodlight image)) under the illumination of the floodlight illumination source (Fig. 2, Col. 4:33-35, a video signal 40 generated by visible light camera 20 showing all areas illuminated with visible light);  
control the second acquisition camera to acquire the light image (Col. 5:16-18, the resulting IR camera image (i.e. acquired light image) may be used to "key out" the background) in the foreground target area under projection of the structured light projector (Col. 4:35-40, FIG. 3 the IR video signal 42 (i.e. light image) has a high contrast image with the second object 14 appearing very bright (because it is illuminated with IR light (i.e. light projector)), and the first object 12 appearing very dark (i.e. foreground target area) (because there is very little IR energy illuminating first object 12));  
recognize a foreground target in the target floodlight image (Col. 6:43-48, if the video signal output (i.e. target floodlight image) is desired to have the first object 12 superimposed over a different background, the pixels representing the first object 12 (i.e. a foreground target) are selected for output), and obtain a foreground target area (Col. 6:47-48, the pixels (i.e. foreground target area) representing the first object 12 are selected for output) corresponding to the foreground target in the target floodlight image (Col. 6:43-45, the video signal output (i.e. target floodlight image) is desired to have the first object 12 (i.e. foreground target)), wherein the foreground target area is smaller than the target area (Fig. 5, foreground target area is black and is clearly smaller than the target area which is white); 
control the second acquisition camera to acquire the light image (Col. 5:4-18, the IR light source 18 may illuminate a foreground object, the resulting IR camera image ) may be used to "key out" the background) in the foreground target area under projection of the light projector (Col. 5:4-18, the IR light source 18 (i.e. light projector) may illuminate a foreground object (i.e. foreground target area)); and 
extract (Col. 5:16-18, the resulting IR camera image may be used to "key out" the background), based on a relative position relationship between the first acquisition camera and the second acquisition camera (Fig. 1, two cameras 20, 24 side by side (i.e. relative position)), a target light image on pixels of the light image, wherein the pixels correspond to the foreground target (Col 6:43-48, if the video signal is desired to have the first object 12 superimposed over a different background, the gate uses the high contrast output 46 to activate the switch 54 to extract the pixels to be removed and output (i.e. extract) the pixels to be included.  The pixels representing the first object 12 are selected for output). 
While Smoot teaches second wavelength spectrum is infrared light, Smoot does not specifically teach that the light is a structured light. Therefore, Smoot fails to explicitly teach a structured light projector configured to project a structured light image of a second wavelength to the target area and a second acquisition camera configured to acquire the structured light image of the target area. 
However, GOLDENTOUCH teaches a structured light projector (Par. [0037], the pre-defined pattern is a pattern of the light emitted from the projector that enables a three dimensional imaging of the at least one object (i.e. structured light image), e.g. by implementing a structured light technique of projecting a known pattern (often grids or horizontal bars) onto a target)) configured to project a structured light image of a second wavelength to the target area (Par. [0068], a pattern projector 211, Par. [0076], the pattern projector 211 may operate within the and a second acquisition camera configured to acquire the structured light image of the target area (Par. [0057], the system comprises cameras 101 and 102 (i.e. second acquisition camera) which capture the same image with some displacement caused by a baseline shift between the images, where a depth image (i.e. structured light image) is then generated by combining the stereo images captured by these two cameras).
References Smoot and GOLDENTOUCH are considered to be analogous art because they relate to imaging systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a structured light projector as the light source as taught by GOLDENTOUCH in the invention of Smoot. This modification would allow the vision systems to calculate the depth and surface information of the objects (i.e. foreground) at the target (See GOLDENTOUCH, Par. [0037]).

	Regarding Claim 2, Smoot in view of GOLDENTOUCH teaches Claim 1. Smoot further teaches the floodlight illumination source comprises a floodlight illuminator independent of the system (As illustrated in Fig. 1, Col. 4:3-4, the first wavelength spectrum light source 16 is a visible light source (i.e. floodlight)).

Regarding Claim 3, Smoot in view of GOLDENTOUCH teaches Claim 1. Smoot further teaches wherein the first acquisition camera, and the target floodlight image comprises an image (Abstract, the video image (i.e. target floodlight image) captured by the visible light camera 20); and the second acquisition camera comprises an infrared (IR) camera, and the light image comprises an IR light image (Abstract, infrared light camera output 24 contains bright images (i.e. IR light image of the second object 14, with relatively little brightness of the first object 12). 
While Smoot teaches a visible light camera and an IR light camera (See Col. 4:21-25) and object extraction wherein the foreground object color scheme (See Col. 2:37-38), Smoot does not specifically teach red-green-blue (RGB) camera. Therefore, Smoot fails to explicitly teach wherein the first acquisition camera comprises a red-green-blue (RGB) camera, and the target floodlight image comprises an RGB image. 
However, GOLDENTOUCH teaches wherein the first acquisition camera comprises a red-green-blue (RGB) camera, and the target floodlight image comprises an RGB image (Par. [0058], an additional camera 103 (such as a webcam) may be used to provide an RGB image at a higher resolution).
References Smoot and GOLDENTOUCH are considered to be analogous art because they relate to imaging systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a red-green-blue (RGB) camera as the visible light camera as taught by GOLDENTOUCH in the invention of Smoot. This modification would allow the use of three independent CCD sensors to acquire the three color signals for very accurate color image acquisitions (See GOLDENTOUCH, Par. [0027]).

 Regarding Claim 4, it has been cancelled.
 
Regarding Claim 6, Smoot in view of GOLDENTOUCH teaches Claim 1. While Smoot teaches foreground and background images (See Fig. 3), Smoot does not specifically teach depth wherein the processor is further configured to compute a target depth image (Par. [0026], the step of capturing the image of the one or more objects comprised in the illuminated target, comprises retrieving the image by at least one depth capturing sensor (e.g. a camera) and at least one RGB sensor (e.g. a camera)) based on the target structured light image (Par. [0037], the way that this pattern is deformed when light strikes a surface, allows vision systems to calculate the depth and surface information of the objects at the target). 
References Smoot and GOLDENTOUCH are considered to be analogous art because they relate to imaging systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a structured light projector as the light source for computing a depth image as taught by GOLDENTOUCH in the invention of Smoot. This modification would allow the vision systems to calculate the depth and surface information of the objects (i.e. foreground) at the target (See GOLDENTOUCH, Par. [0037]).

 Regarding Claim 7, Smoot teaches a system for obtaining a target image (Fig. 1, Col 2:49, A novel camera system observes the scene), comprising: 
an acquisition camera (Col. 5:43-45, the cameras 20, 24 and the beam splitting mirrors 28, 29, and filtering objects 22, 26 may be replaced by a single camera optical system shown in FIG. 1A) having first pixels and second pixels (Col. 6: 9-12, pixels representing an image illuminated with infrared light produce a high (e.g., "white") level and pixels representing images not illuminated by infrared light produce a low (e.g., "black") level) and being configured to respectively acquire a first wavelength image and a second wavelength image of a target area (Col. 4:21-25, a visible light (e.g., first wavelength spectrum) camera 20, having an infrared light 
a floodlight illumination source (Fig. 1, Col. 4:3-4, the first wavelength spectrum light source 16 is a visible light source (i.e. floodlight)) configured to provide illumination of a first wavelength for the target area (Col. 4:1-2, one or more first wavelength spectrum light sources 16 illuminate the first and second objects 12, 14);  
a light configured to project a light image of a second wavelength to the target area (Col. 4:23-25, an infrared light (e.g., second wavelength spectrum) camera 24, having a visible light blocking filter 26); and 
a processor connected to the acquisition camera, the floodlight illumination source, and the light (Fig. 1, Col. 4:59, a video gate circuit 32 (i.e. processor)), and configured to: 
control the acquisition camera to acquire a target floodlight image under the illumination of the floodlight illumination source (Fig. 2, Col. 4:33-35, a video signal 40 generated by visible light camera 20 showing all areas illuminated with visible light); 
recognize a foreground target in the target floodlight image (Col. 6:43-48, if the video signal output (i.e. target floodlight image) is desired to have the first object 12 superimposed over a different background, the pixels representing the first object 12 (i.e. a foreground target) are selected for output), and obtain a foreground target area (Col. 6:47-48, the pixels (i.e. foreground target area) representing the first object 12 are selected for output) corresponding to the foreground target in the target floodlight image (Col. 6:43-45, the video signal output (i.e. target floodlight image) is desired to have the first object 12 (i.e. foreground target)), wherein the foreground target area is smaller than the target area (Fig. 5, foreground target area is black and is clearly smaller than the target area which is white); 
control the acquisition camera to acquire the light image (Col. 5:4-18, the IR light source 18 may illuminate a foreground object, the resulting IR camera image (i.e. acquired light image)) may be used to "key out" the background) in the foreground target area under projection of the light projector (Col. 5:4-18, the IR light source 18 (i.e. light projector) may illuminate a foreground object (i.e. foreground target area)); and 
extract (Col. 5:16-18, the resulting IR camera image may be used to "key out" the background) a pixel area of the light image that corresponds to the foreground target for obtaining a target light image (Col 6:43-48, if the video signal is desired to have the first object 12 superimposed over a different background, the gate uses the high contrast output 46 to activate the switch 54 to extract the pixels to be removed and output (i.e. extract) the pixels to be included.  The pixels representing the first object 12 are selected for output). 
 While Smoot teaches second wavelength spectrum is infrared light, Smoot does not specifically teach that the light is a structured light. Therefore, Smoot fails to explicitly teach a structured light projector configured to project a structured light image of a second wavelength to the target area and a second acquisition camera configured to acquire the structured light image of the target area. 
However, GOLDENTOUCH teaches a structured light projector (Par. [0037], the pre-defined pattern is a pattern of the light emitted from the projector that enables a three dimensional imaging of the at least one object (i.e. structured light image), e.g. by implementing a structured light technique of projecting a known pattern (often grids or horizontal bars) onto a target)) configured to project a structured light image of a second wavelength to the target area (Par. [0068], a pattern projector 211, Par. [0076], the pattern projector 211 may operate within the infrared range, while the secondary light source (i.e. floodlight illumination source) may be utilized to provide visible light (e.g. for the additional camera(s) 103 (i.e. first acquisition camera))) and a second acquisition camera configured to acquire the structured light image of the target area (Par. [0057], the system comprises cameras 101 and 102 (i.e. second acquisition camera) which capture the same image with some displacement caused by a baseline shift between the images, where a depth image (i.e. structured light image) is then generated by combining the stereo images captured by these two cameras).
References Smoot and GOLDENTOUCH are considered to be analogous art because they relate to imaging systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a structured light projector as the light source as taught by GOLDENTOUCH in the invention of Smoot. This modification would allow the vision systems to calculate the depth and surface information of the objects (i.e. foreground) at the target (See GOLDENTOUCH, Par. [0037]).

Regarding Claim 8, Smoot in view of GOLDENTOUCH teaches Claim 7. Smoot further teaches the floodlight illumination source comprises a floodlight illuminator independent of the system (As illustrated in Fig. 1, Col. 4:3-4, the first wavelength spectrum light source 16 is a visible light source (i.e. floodlight)).

Regarding Claim 9, Smoot in view of GOLDENTOUCH teaches Claim 7. Smoot further teaches wherein the first wavelength comprises a wavelength of visible light (Fig. 1, Col. 4:3-and the second wavelength comprises a wavelength of infrared (IR) light (Col. 4:23-25, an infrared light (e.g., second wavelength spectrum) camera 24, having a visible light blocking filter 26). 
 
Regarding Claim 10, Smoot in view of GOLDENTOUCH teaches Claim 9. While Smoot teaches a visible light camera and an IR light camera (See Col. 4:21-25) and object extraction wherein the foreground object color scheme (See Col. 2:37-38), Smoot does not specifically teach color image or gray image. Therefore, Smoot fails to explicitly teach wherein the target floodlight image comprises a color image or a gray image. 
However, GOLDENTOUCH teaches wherein the target floodlight image comprises a color image or a gray image (Par. [0027], The RGB sensor is used to denote a sensor (e.g. a camera) that delivers the three basic color components (red, green, and blue) on three different wires are typically used for very accurate color image acquisitions).
References Smoot and GOLDENTOUCH are considered to be analogous art because they relate to imaging systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a color image from the visible light camera as taught by GOLDENTOUCH in the invention of Smoot. This modification would allow the use of three independent CCD sensors to acquire the three color signals for very accurate color image acquisitions (See GOLDENTOUCH, Par. [0027]).

 Regarding Claim 11, Smoot in view of GOLDENTOUCH teaches Claim 7. Smoot further teaches wherein the floodlight illumination source and the structured light projector are turned on all the time (Col. 5:46-48, light from a scene having a combined infrared/visible or with a certain frequency, and the frequency is consistent with an exposure frequency of the acquisition camera. 
 
Regarding Claim 12, Smoot in view of GOLDENTOUCH teaches Claim 7. Smoot further teaches wherein pixels of the acquired target floodlight image and pixels of the acquired structured light image are different (Col. 4:9-12, pixels representing an image illuminated with infrared light produce a high (e.g., "white") level and pixels representing images not illuminated by infrared light produce a low (e.g., "black") level).
 
Regarding Claim 13, Smoot in view of GOLDENTOUCH teaches Claim 7. While Smoot teaches foreground and background images (See Fig. 3), Smoot does not specifically teach depth image. However, GOLDENTOUCH teaches wherein the processor is further configured to compute a target depth image (Par. [0026], the step of capturing the image of the one or more objects comprised in the illuminated target, comprises retrieving the image by at least one depth capturing sensor (e.g. a camera) and at least one RGB sensor (e.g. a camera)) based on the target structured light image (Par. [0037], the way that this pattern is deformed when light strikes a surface, allows vision systems to calculate the depth and surface information of the objects at the target). 
References Smoot and GOLDENTOUCH are considered to be analogous art because they relate to imaging systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a structured light projector as the light source for computing a depth image as taught by GOLDENTOUCH in the invention 
  
Regarding Claim 14, Smoot teaches a system for obtaining a target image (Fig. 1, Col 2:49, A novel camera system observes the scene), comprising: 
an acquisition camera (Col. 5:43-45, the cameras 20, 24 and the beam splitting mirrors 28, 29, and filtering objects 22, 26 may be replaced by a single camera optical system shown in FIG. 1A) configured to acquire an image of a target area (Col. 4:1-2, one or more first wavelength spectrum light sources 16 illuminate the first and second objects 12, 14, Col. 5:46-47, light from a scene (i.e. target area) having a combined infrared/visible light beam enters a camera 200 at lens system 220.  This lens system 220 is preferably a multi-element optical system);  
a floodlight illumination source (Fig. 1, Col. 4:3-4, the first wavelength spectrum light source 16 is a visible light source (i.e. floodlight)) configured to provide illumination for the target area (Col. 4:21-23, a visible light (e.g., first wavelength spectrum) camera 20, having an infrared light blocking filter 22); 
a light configured to project a light image to the target area (Col. 4:6-11, one or more second wavelength spectrum light sources 18 illuminate only the second object 14.  The second wavelength spectrum is preferably any spectrum having a different wavelength spectrum from the first wavelength spectrum and is infrared light); and 
a processor connected to the acquisition camera, the floodlight illumination source, and the light (Fig. 1, Col. 4:59, a video gate circuit 32 (i.e. processor)), and configured to: 
control the acquisition camera to acquire a target floodlight image under illumination of the floodlight illumination source (Fig. 2, Col. 4:33-35, a video signal 40 generated by visible light camera 20 showing all areas illuminated with visible light);  
recognize a foreground target in the target floodlight image (Col. 6:43-48, if the video signal output (i.e. target floodlight image) is desired to have the first object 12 superimposed over a different background, the pixels representing the first object 12 (i.e. a foreground target) are selected for output); and 
control the acquisition camera to acquire a target light image (Col. 5:4-18, the IR light source 18 may illuminate a foreground object, the resulting IR camera image (i.e. acquired target light image)) may be used to "key out" the background) on pixels corresponding to the foreground target (Col. 6:47-48, the pixels (i.e. foreground target) representing the first object 12 are selected for output) and under projection of the light projector (Col. 5:4-18, the IR light source 18 (i.e. light projector) may illuminate a foreground object (i.e. foreground target)) in a copping mode (Col. 5:16-18, the resulting IR camera image may be used to "key out" (i.e. cropping mode) the background). 
While Smoot teaches second wavelength spectrum is infrared light, Smoot does not specifically teach that the light is a structured light. Therefore, Smoot fails to explicitly teach a structured light projector configured to project a structured light image of a second wavelength to the target area and a second acquisition camera configured to acquire the structured light image of the target area. 
However, GOLDENTOUCH teaches a structured light projector (Par. [0037], the pre-defined pattern is a pattern of the light emitted from the projector that enables a three dimensional imaging of the at least one object (i.e. structured light image), e.g. by implementing a structured  configured to project a structured light image of a second wavelength to the target area (Par. [0068], a pattern projector 211, Par. [0076], the pattern projector 211 may operate within the infrared range, while the secondary light source (i.e. floodlight illumination source) may be utilized to provide visible light (e.g. for the additional camera(s) 103 (i.e. first acquisition camera))) and a second acquisition camera configured to acquire the structured light image of the target area (Par. [0057], the system comprises cameras 101 and 102 (i.e. second acquisition camera) which capture the same image with some displacement caused by a baseline shift between the images, where a depth image (i.e. structured light image) is then generated by combining the stereo images captured by these two cameras).
References Smoot and GOLDENTOUCH are considered to be analogous art because they relate to imaging systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a structured light projector as the light source as taught by GOLDENTOUCH in the invention of Smoot. This modification would allow the vision systems to calculate the depth and surface information of the objects (i.e. foreground) at the target (See GOLDENTOUCH, Par. [0037]).
 
Regarding Claim 15, Smoot in view of GOLDENTOUCH teaches Claim 14. Smoot further teaches wherein the floodlight illumination source comprises a floodlight illuminator independent from the system (As illustrated in Fig. 1, Col. 4:3-4, the first wavelength spectrum light source 16 is a visible light source (i.e. floodlight)). 
 
Regarding Claim 17, Smoot in view of GOLDENTOUCH teaches Claim 14. GOLDENTOUCH further teaches wherein the floodlight illumination source and the structured light projector are activated alternately (Par. [0128], Alternating Imaging Mode), and wherein the acquisition camera exposes and acquires the target floodlight image or the target structured light image during activation intervals of the floodlight illumination source or the structured light projector (Par. [0128], both projector mode image and ambient-driven image are collected with certain time sharing between them.  The ambient-driven imaging may switch to an advanced mode having higher capabilities which is based on motion detection.  Projector-driven imaging may on the other hand, switch to a reduced mode with lower capabilities based on motion detection). 
 
Regarding Claim 19, Smoot in view of GOLDENTOUCH teaches Claim 14. Smoot further teaches while Smoot teaches foreground and background images (See Fig. 3), Smoot does not specifically teach depth image. However, GOLDENTOUCH teaches wherein the processor is further configured to compute a target depth image (Par. [0026], the step of capturing the image of the one or more objects comprised in the illuminated target, comprises retrieving the image by at least one depth capturing sensor (e.g. a camera) and at least one RGB sensor (e.g. a camera)) based on the target structured light image (Par. [0037], the way that this pattern is deformed when light strikes a surface, allows vision systems to calculate the depth and surface information of the objects at the target). 
References Smoot and GOLDENTOUCH are considered to be analogous art because they relate to imaging systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a structured light projector .

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smoot (US 5,940,139 A), in view of GOLDENTOUCH (US 2017/0070726 A1) referred to as GOLDENTOUCH hereinafter, and in further view of ZHU et al. (US 2018/0059225 A1) referred to as ZHU hereinafter.
Regarding Claim 5, Smoot in view of GOLDENTOUCH teaches Claim 1. Smoot in view of GOLDENTOUCH does not specifically teach a low resolution mode. Therefore, Smoot in view of GOLDENTOUCH fails to explicitly teach the target floodlight image is acquired by the first acquisition camera in a low resolution mode.
However, ZHU teaches the target floodlight image is acquired by the first acquisition camera in a low resolution mode (Par. [0067] FIG. 3 is a low-resolution exemplary intensity image associated with the first image of a scene generated from the first imaging device of FIG. 2).
References Smoot, GOLDENTOUCH and ZHU are considered to be analogous art because they relate to imaging systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a low resolution mode as taught by ZHU in the inventions of Smoot and GOLDENTOUCH. This modification would generate higher resolution depth maps (See ZHU, Par. [0096]).

Regarding Claim 16, Smoot in view of GOLDENTOUCH teaches Claim 14. Smoot in view of GOLDENTOUCH fails to explicitly teach wherein the target floodlight image is acquired by the acquisition camera in a low resolution mode. 
However, teaches wherein the target floodlight image is acquired by the acquisition camera in a low resolution mode (Par. [0067] FIG. 3 is a low-resolution exemplary intensity image associated with the first image of a scene generated from the first imaging device of FIG. 2).
References Smoot, GOLDENTOUCH and ZHU are considered to be analogous art because they relate to imaging systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a low resolution mode as taught by ZHU in the inventions of Smoot and GOLDENTOUCH. This modification would generate higher resolution depth maps (See ZHU, Par. [0096]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smoot (US 5,940,139 A), in view of GOLDENTOUCH (US 2017/0070726 A1) referred to as GOLDENTOUCH hereinafter, and in further view of Dal Mutto et al. (US 2017/0142312 A1) referred to as Dal Mutto hereinafter.
Regarding Claim 18, Smoot in view of GOLDENTOUCH teaches Claim 17. Smoot in view of GOLDENTOUCH does not specifically teach activation intervals. Therefore, Smoot in view of GOLDENTOUCH fails to explicitly teach wherein an activation interval of the structured light projector is longer than an activation interval of the floodlight illumination source. 
However, Dal Mutto teaches wherein an activation interval of the structured light projector is longer than an activation interval of the floodlight illumination source (Par. 
References Smoot, GOLDENTOUCH and Dal Mutto are considered to be analogous art because they relate to imaging systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a longer interval for the structured light as taught by GOLDENTOUCH in the invention of Smoot. This modification would allow for increased the depth dynamic range of an active depth camera system using multiple cameras by modulating the illumination level of the active projection system of the active depth camera system (See Dal Mutto, Par. [0005]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Hodges/Primary Examiner, Art Unit 2425